COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     In re Victor Keith Wilson

Appellate case number:   01-20-00557-CR

Trial court case number: 95CR0904

Trial court:             10th District Court of Galveston County

       It is ordered that relator’s motion for rehearing is DENIED.

Judge’s signature: ____/s/ Sarah B. Landau________
                                Acting for the Court

Panel consists of Justices Keyes, Lloyd, and Landau


Date: ____December 3, 2020_____